Citation Nr: 0912906	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 
and from December 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the current claim stems from the RO's 
April 2005 rating decision denying the Veteran's application 
to reopen a claim of entitlement to service connection for 
chronic low back pain as new and material evidence was 
received within one year of the rating decision.  38 C.F.R. 
§ 3.156(b) (2008); See Jennings v. Mansfield, 509 F.3d 1362 
(2007) (a claim becomes final only after the period for 
appeal has run, and any interim submissions before finality 
must be considered by the VA as part of the original claim).

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The DRO 
hearing was scheduled and subsequently held in August 2008 at 
the Nashville RO.  The appellant testified at that time and 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in the current 
case in September 2008.  He indicated at that time that he 
desired to have a hearing before a Veterans Law Judge of the 
Board at his local RO.  In a statement received in February 
2009, the Veteran withdrew his request for a hearing before a 
Veterans Law Judge of the Board at his local RO.  
Subsequently, in a statement received in March 2009, the 
Veteran requested a hearing before a Veterans Law Judge of 
the Board via video-conference at his local RO.  To date, the 
Veteran has not been scheduled for a hearing before a 
Veterans Law Judge via video conference at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video-conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




